


EXECUTION VERSION
AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE
This AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE (this “Agreement”),
dated as of September 5, 2013 (the “Effective Date”), by and among AVIS BUDGET
CAR RENTAL, LLC, a limited liability company organized under the laws of the
State of Delaware (“ABCR”), AVIS BUDGET FINANCE, INC. a corporation duly
organized and existing under the laws of State of Delaware (“Avis Finance”, and
together with ABCR, the “Issuers”), THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW
YORK, a trust company duly organized and existing under the laws of the State of
New York, as the retiring trustee under the Indenture referred to below (the
“Retiring Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a corporation
duly organized and existing under the laws of the State of New York, as the
successor trustee under the Indenture referred to below (the “Successor
Trustee”).
WHEREAS, the Issuers, the Retiring Trustee and the guarantors named therein are
parties to that certain indenture (as amended and supplemented), dated as of
April 19, 2006 (the “2006 Indenture”), pursuant to which the Issuers issued
their Floating Rate Notes due 2014 (the “Floating Rate Notes”), their 7.625%
Senior Notes due 2014 (“the “2014 Notes”) and their 7.75% Senior Notes due 2016
(the “2016 Notes”), of which $150,000,000 aggregate principal amount of the
Floating Rate Notes are outstanding, as of the date hereof, $0 aggregate
principal amount of the 2014 Notes are outstanding, as of the date hereof and $0
aggregate principal amount of the 2016 Notes are outstanding, as of the date
hereof;
WHEREAS, the Issuers, the Retiring Trustee and the guarantors named therein are
parties to that certain indenture (as amended and supplemented), dated as of
October 15, 2010 (the “2010 Indenture”), pursuant to which the Issuers issued
their 8.25% Senior Notes due 2019 (the “2019 Notes”), of which $725,000,000
aggregate principal amount of the 2019 Notes are outstanding, as of the date
hereof;
WHEREAS, the Issuers, the Retiring Trustee and the guarantors named therein are
parties to that certain indenture (as amended and supplemented), dated as of
October 3, 2011 (the “2011 Indenture”), pursuant to which the Issuers issued
their 9.75% Senior Notes due 2020 (the “2020 Notes”), of which $224,372,000
aggregate principal amount of the 2020 Notes are outstanding, as of the date
hereof;
WHEREAS, the Issuers, the Retiring Trustee and the guarantors named therein are
parties to that certain indenture (as amended and supplemented), dated as of
November 8, 2012 (the “2012 Indenture”), pursuant to which the Issuers issued
their 4.875% Senior Notes due 2017 (the “2017 Notes”), of which $300,000,000
aggregate principal amount of the 2017 Notes are outstanding, as of the date
hereof;
WHEREAS, the Issuers, the Retiring Trustee and the guarantors named therein are
parties to that certain indenture (as amended and supplemented), dated as of
April 3, 2013 (the “2013 Indenture”, and together with the 2006 Indenture, the
2010 Indenture, the 2011 Indenture and the 2012 Indenture, the “Indentures”),
pursuant to which the Issuers issued their 5.50% Senior Notes due 2023 (the
“2023 Notes”, and together with the Floating Rate Notes, the 2014 Notes, the
2016 Notes, the 2019 Notes, the 2020 Notes and the 2017 Notes, the “Notes”), of
which $500,000,000 aggregate principal amount of the 2023 Notes are outstanding,
as of the date hereof;
WHEREAS, the Retiring Trustee has been acting as Trustee, Note Registrar, Paying
Agent, and in certain other capacities under the Indentures and has been acting
as Calculation Agent under the 2006 Indenture;
WHEREAS, pursuant to Section 710 of each of the Indentures, the Retiring Trustee
has provided notice to the Issuers of its resignation as Trustee and its other
capacities under the Indentures with respect to the Notes;

87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------




WHEREAS, the Issuers desire to appoint the Successor Trustee as successor
Trustee, Note Registrar, Paying Agent and Calculation Agent and in all other
capacities in which the Retiring Trustee serves under the Indentures, and the
Successor Trustee is willing to accept such appointments; and
WHEREAS, each of the Indentures provides that the successor Trustee appointed
under the Indentures shall succeed to and become vested with all the rights,
powers, trusts and duties of the retiring Trustee, and that the retiring Trustee
shall be discharged from its duties and obligations thereunder upon the
acceptance by the successor Trustee of its appointment.


NOW, THEREFORE, in consideration of the covenants herein contained, and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows (capitalized terms used but not otherwise
defined in this Agreement shall have the definitions given to such terms in the
Indentures):
1.
Pursuant to the terms of the Indentures, the Retiring Trustee has notified the
Issuer of its resignation as Trustee, Note Registrar, Paying Agent and
Calculation Agent under each of the Indentures.



2.
Pursuant to the terms of the Indentures, effective as of the Effective Date, the
Issuers hereby appoint the Successor Trustee as Trustee under the Indentures and
as successor to the Retiring Trustee in any other capacity in which the Retiring
Trustee acts pursuant to the Indentures, and the Issuers hereby confer to the
Successor Trustee all of the rights, title, interests, capacities, privileges,
duties and responsibilities in such capacities under the Indentures.



3.
Effective as of the Effective Date, the Retiring Trustee hereby assigns,
transfers, delivers and confers to the Successor Trustee all of its rights,
title and interest under the Indentures including, without limitation, all of
its rights, title, powers, trusts, protections, indemnities, immunities,
interests, capacities, privileges, duties and responsibilities as Trustee,
Paying Agent, Note Registrar, Calculation Agent and in any other capacity in
which the Retiring Trustee acts pursuant to the Indentures.



4.
Effective as of the Effective Date, the Successor Trustee hereby accepts its
appointment as successor Trustee, Note Registrar, Paying Agent and Calculation
Agent and in all other capacities in which the Retiring Trustee serves under the
Indentures and agrees that, as of the Effective Date, it shall become vested
with all the rights, title, powers, trusts, protections, indemnities,
immunities, interests, capacities, privileges, duties and responsibilities of
the Retiring Trustee with like effect as if originally named as Trustee, Note
Registrar, Paying Agent and Calculation Agent and in such other capacities in
which the Retiring Trustee serves under the Indentures; provided, however, that,
notwithstanding any term herein or elsewhere to the contrary, the Successor
Trustee does not hereby assume or agree to, and nothing herein shall be
construed to transfer or impose upon the Successor Trustee, any of the foregoing
obligations, duties, responsibilities or trusts arising or existing prior to the
Effective Date, or any liabilities of the Retiring Trustee or obligations of the
Retiring Trustee to be performed prior to the Effective Date (whether in its
capacity as predecessor in any of such capacities or otherwise arising from any
actions or omissions of the Retiring Trustee). The resignation, appointment and
acceptance effected hereby shall become effective as 5:00 p.m. New York City
time on the Effective Date; provided however, that the resignation of the
Retiring Trustee as Paying Agent, Registrar and Note Custodian under the
Indentures shall be effective upon ten (10) business days after the Effective
Date.



5.
Effective as of the Effective Date, the Successor Trustee shall serve as
Trustee, Note Registrar, Paying Agent and Calculation Agent and any other
capacity in which the Retiring Trustee acts pursuant to the Indentures, as set
forth in the Indentures, and its designated corporate trust office shall be
located at 60 Wall Street, 27th Floor, mail Stop NYC60-2710, New York, New York
10005, or such other address as may be specified in writing by the Successor
Trustee to the Issuers from time to time.



6.
On or as soon as reasonably practicable after the Effective Date, the Retiring
Trustee shall transfer and deposit with the Successor Trustee all money and
property, if any, then held by the Retiring Trustee


87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------




under the Indentures using the Successor Trustee’s wire instructions as set
forth in Exhibit A hereto. After the Effective Date, the Retiring Trustee shall
transfer and deposit with the Successor Trustee all money and property that the
Retiring Trustee receives which were required by the terms of the Indenture to
be held by the Retiring Trustee using the Successor Trustee’s wire instructions
set forth in Exhibit A hereto or otherwise provided to the Retiring Trustee.


7.
On or as soon as reasonably practicable after the Effective Date, the Retiring
Trustee shall provide to the Successor Trustee originals, if available, or
copies of all documents, materials, information and reports as more fully
described and listed on Exhibit B attached hereto and incorporated herein by
this reference (the “Information”), in each case to the extent such Information
is in the possession of the Retiring Trustee. From and after the Effective Date,
the Retiring Trustee further agrees that it will, upon reasonable request of the
Successor Trustee, (1) provide to the Successor Trustee any additional
information (other than with respect to internal or privileged information) in
the possession of the Retiring Trustee relating to the Notes or the Indentures,
(2) cooperate with the Successor Trustee to resolve any issues that arise with
respect to the Information and (3) cooperate with any reasonable request by the
Successor Trustee to more fully vest or confirm in the Successor Trustee the
rights, title, powers, trusts, protections, indemnities, immunities, interests,
capacities, privileges, duties and responsibilities of the Retiring Trustee in
the Indentures assigned hereby. The Successor Trustee understands and agrees
that the Retiring Trustee makes no representation or warranty regarding the
accuracy or completeness of any Information or such additional information.



8.
On or as soon as reasonably practicable after the Effective Date, the Successor
Trustee shall cause a notice, substantially in the form of Exhibit C hereto, to
be sent to each Holder of each of the Notes.



9.
Each party hereto agrees that the Successor Trustee may conclusively rely on the
Information for all purposes, without further inquiry, verification or
independent investigation of any kind, including, without limitation, for
purposes of carrying out its obligations as Successor Trustee. In addition, each
party hereto hereby expressly agrees that the Successor Trustee shall have no
liability for any failure, inability or delay on its part in performing or
observing any duties, obligations or responsibilities in its capacity as
Successor Trustee due to or resulting from any delay, failure or inability on
the part of the Retiring Trustee in delivering any of the Information and
materials, or any other deliverable required to be delivered by the Retiring
Trustee to the Successor Trustee hereunder. To the extent set forth in the
Indentures, the Retiring Trustee shall remain liable to the other parties
thereto for any unreasonable delay, failure or inability in performing or
observing any duties, obligations or responsibilities on its part under the
Indentures arising prior to the Effective Date.



10.
The Issuers hereby represent and warrant to the Successor Trustee as follows:



a.    Each is validly organized and existing under the laws of the jurisdiction
of its organization or incorporation;


b.    The Indentures were duly executed and delivered by the Issuers and
constitute the legal, valid and binding obligations of the Issuers, enforceable
against the Issuers in accordance with their terms, except as the enforceability
of the Indentures may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium and similar laws affecting
creditors’ rights generally and subject to general principles of equity;


c.    The Notes were validly and lawfully issued;


d.    Each has performed or fulfilled each covenant, agreement and condition on
its part to be performed or fulfilled under the Indentures; and



87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------




e.    promptly after the execution and delivery of this Agreement, they will
mail or cause to be mailed to each Holder of each of the Notes a Notice of
Resignation of Trustee and a Notice of Appointment of Successor Trustee.




11.
The Retiring Trustee hereby represents and warrants to the Successor Trustee as
follows:



a.
To the best of its knowledge, no Event of Default and no event which, after
notice or lapse of time or both, would become an Event of Default has occurred
and is continuing under any of the Indentures;



b.
No covenant or condition contained in any of the Indentures has been waived by
the Retiring Trustee or, to the knowledge of Responsible Officers of the
Retiring Trustee, by the Holders of the percentage in aggregate principal amount
of the Notes required by each of the Indentures to effect any such waiver;



c.
The Retiring Trustee has not, and as of the Effective Date will not have, as
Trustee, entered into any supplement or amendment to any of the Indentures,
except as set forth on Exhibit D attached hereto;



d.
All conditions precedent relating to the appointment of the Successor Trustee
under each of the Indentures, that are required to be performed by the Retiring
Trustee have been complied with by the Retiring Trustee; and



e.
It has lawfully and fully discharged its duties under each of the Indentures.



12.
The Successor Trustee hereby represents and warrants to the Retiring Trustee and
to the Issuers that it is eligible under Section 709 of each of the Indentures
and qualified and eligible under the Trust Indenture Act of 1939, as amended to
date, to serve as Trustee under the Indentures and that it has the corporate
power and authority to perform the duties and obligations of the Trustee under
the Indentures and in all other capacities in which it or its affiliates perform
under the Indentures.



13.
Each of the parties hereto hereby represents and warrants for itself that as of
the date hereof, and the Effective Date:



a.
it has power and authority to execute and deliver this Agreement and to perform
its obligations hereunder; and



b.
this Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation and is enforceable against
it, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium and similar laws affecting
creditors’ rights generally and subject to general principles of equity.



14.
The parties hereto agree that this Agreement does not constitute an assumption
by the Successor Trustee of any liability of the Retiring Trustee arising out of
any actions or inaction by the Retiring Trustee, prior to the Effective Date, in
performance (or non-performance) of its duties under any of the Indentures.



15.
The parties hereto agree that as of the Effective Date all references to the
Retiring Trustee as Trustee, Note Registrar, Paying Agent, Calculation Agent or
any other capacity in which the Retiring Trustee acts pursuant to the Indentures
shall be deemed to refer to the Successor Trustee.




87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------




16.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but which counterparts, shall together constitute but one
and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Agreement as to the parties hereto and may be
used in lieu of the original Agreement for all purposes.



17.
All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile and electronic transmission in PDF format) and
shall be given to such party, addressed to it, as set forth below:



If to the Issuers:


Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, NJ 07054
Attention: Bryon Koepke
Email: bryon.koepke@avisbudget.com
Fax: 973-496-1241
Phone: 973-496-5378


If to the Retiring Trustee:
The Bank of Nova Scotia Trust Company of New York
One Liberty Plaza
165 Broadway, 23rd floor
New York, NY 10006
Attention: Trust Administration
Email: warren.goshine@scotiabank.com
Fax: (212) 225-5436
Phone: (212) 225-5279


If to the Successor Trustee:


Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 27th Floor
Mail Stop: NYC60-2710
New York, New York 10005
USA
Attn: Corporates Team, Avis
Facsimile: (732) 578-4635


With a copy to:


Deutsche Bank National Trust Company
for Deutsche Bank Trust Company Americas
Trust and Agency Services
100 Plaza One – 6th Floor
Mail Stop: JCY03-0699
Jersey City, NJ 07311-3901
USA
Attn: Corporates Team, Avis

87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------




Facsimile: (732) 578-4635




18.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. The parties hereto hereby
irrevocably waive, to the fullest extent that they may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. The parties hereto irrevocably consent to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process at their respective offices set forth in Section 18 hereof. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.



19.
Nothing contained in this Agreement shall in any way affect the obligations or
rights of the Issuers under the Indentures. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.



20.
Fees paid in advance, if any, to the Retiring Trustee shall be credited to any
current fees owed the Retiring Trustee for the period through and including the
Effective Date, and the balance of such fees, if any, paid to but unearned by
the Retiring Trustee for any period after the Effective Date shall be
transferred by the Retiring Trustee to the Successor Trustee on the Effective
Date using the Successor Trustee’s wire instructions as set forth on Exhibit A
hereto, for deposit by the Successor Trustee. The fees payable by the Issuers on
and after the Effective Date shall henceforth be invoiced by and paid to the
Successor Trustee at such address and account as shall hereafter be provided by
the Successor Trustee to the Issuers. The indemnification provisions set forth
in the Indentures for the benefit of the Retiring Trustee shall survive the
execution hereof and will remain in effect after the Effective Date.



21.
The parties hereto acknowledge that, in accordance with Section 326 of the USA
Patriot Act, and in order to help fight the funding of terrorism and money
laundering, the Successor Trustee, like all financial institutions, is required
to obtain, verify and record information that identifies each person or legal
entity that establishes a relationship or opens an account with the Successor
Trustee. The Issuers agree that they will provide the Successor Trustee with
such information as it may request in order for the Successor Trustee to satisfy
the requirements of the USA Patriot Act.




87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.




AVIS BUDGET CAR RENTAL, LLC


By: /s/ David B. Wyshner        
Name: David B. Wyshner
Title: Senior Executive Vice President and Chief Financial Officer


                        
AVIS BUDGET FINANCE, INC.
 
By: /s/ David B. Wyshner        
Name: David B. Wyshner
Title: Senior Executive Vice President and Chief Financial Officer

87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------






 
 
 
THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK, as Retiring Trustee
 
 

     By: /s/ John F. Neylan
Name: John F. Neylan
Title: Trust Officer

87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------








 
 
 


DEUTSCHE BANK TRUST COMPANY AMERICAS
By: DEUTSCHE BANK NATIONAL TRUST COMPANY, as Successor Trustee
 
 
By:
 
/s/ Jacqueline Bartnick
Name:
Title:
 
 Jacqueline Bartnick
 Director



By: /s/ Linda Reale      
Name: Linda Reale
Title: Vice President


87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------






Exhibit A


Deutsche Bank Trust Company Americas
New York, NY 10005
ABA # 021001033
Account # 01419647
For the Account of: NYLTD Funds Control New York
Ref: Avis





87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------






Exhibit B
DOCUMENTS, MATERIALS, INFORMATION AND REPORTS TO BE PROVIDED:
GENERAL:


1.
A set of closing documents (on a CD or in hard-copy form) to the extent received
by the Retiring Trustee and each amendment and supplemental Indenture, if any
received by it.


2.
Copies of all notices sent by Retiring Trustee to Holders of the Notes pursuant
to the terms of the Indenture.


3.
The original Notes registered in the name of and held on behalf of Cede & Co
(the “Global Notes”).


 
 

REGISTER AND TAX INFORMATION:


1.    DTC fast balances as of last payment date and any transfers or changes in
position thereafter.



2.    Printout of register database.
 
3.    The current remaining principal amount of the Securities, together with a
record of any prior adjustments to the remaining principal amount.


4.    Copies of any written notices received from Holders or beneficial owners.




87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------






Exhibit C


AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET FINANCE, INC.


NOTICE TO HOLDERS
[Floating Rate Senior Notes Due 2014 (CUSIP No. 053773 AJ6)/
[8.25% Senior Notes Due 2019 (CUSIP Nos. 053773 AN7; 053773 AM9)]/
[9.75% Senior Notes Due 2020 (CUSIP No. 053773 AQ0) ]/
[4.875% Senior Notes Due 2017 (CUSIP Nos. 053773 AT4; 053773 AS6)]/
[5.50% Senior Notes Due 2023 (CUSIP Nos. 053773 AV9; 053773 AU1)]




September__, 2013




Dear Noteholder:


Reference is made to the Indenture, dated as of [April 19, 2006/October 15,
2010/October 3, 2011/November 8, 2012/April 3, 2013] (the “Indenture”), by and
among Avis Budget Car Rental, LLC , a limited liability company organized under
the laws of the State of Delaware (“ABCR”) Avis Budget Finance, Inc., a
corporation duly organized and existing under the laws of State of Delaware
(“Avis Finance.”, and together with ABCR, the “Issuers”), the guarantors from
time to time party thereto and Deutsche Bank Trust Company Americas, a New York
banking corporation as successor trustee (the “Trustee”) to The Bank of Nova
Scotia Trust Company of New York (the “Retiring Trustee”), as amended and
supplemented pursuant to which the Issuers’ (i) Floating Rate Senior Notes Due
2014 (the “Floating Rate Notes”), (ii) 7.625% Senior Notes Due 2014 (the “2014
Notes”) and (iii) 7.75% Senior Notes Due 2016 (the “2016 Notes”, and together
with the Floating Rate Notes and the 2014 Notes, the “Notes”)/8.25% Senior Notes
due 2019 (the “Notes”)/9.75% Senior Notes due 2020 (the “Notes”)/4.875% Senior
Notes due 2017 (the “Notes”)/5.50% Senior Notes Due 2023 (the “Notes”) were
issued. Capitalized terms used but not otherwise defined herein have the
meanings ascribed to them in the Indenture.
Pursuant to Section 109 of the Indenture, the Issuers hereby notify you that (i)
the Retiring Trustee has notified the Issuers of its resignation as trustee
under the Indenture with respect to the Notes and (ii) Deutsche Bank Trust
Company Americas, with its Corporate Trust Office located at 100 Plaza One,
Mailstop JCY03-0699 Jersey City, New Jersey 07311-3901 has been appointed by the
Issuers as successor Trustee under the Indenture with respect to the Notes.


The Issuers have requested that the Trustee deliver this notice on behalf of the
Issuers to each Holder on the date hereof.

87986-0002/LEGAL27665829.6

--------------------------------------------------------------------------------






Exhibit D




1.
Supplemental Indenture to the 2006 Indenture, dated as of February 9, 2007,
among the Issuers, the guarantors from time to time party thereto and the
Retiring Trustee.

2.
Second Supplemental Indenture to the 2006 Indenture, dated as of January 28,
2009, among the Issuers, the guarantors from time to time party thereto and the
Retiring Trustee.

3.
Third Supplemental Indenture to the 2006 Indenture, dated as of November 5,
2009, among the Issuers, the guarantors from time to time party thereto and the
Retiring Trustee.

4.
Supplemental Indenture to the 2006 Indenture, dated as of June 30, 2011, among
the Issuers, the guarantors from time to time party thereto and the Retiring
Trustee.

5.
Supplemental Indenture to the 2010 Indenture, dated as of June 30, 2011, among
the Issuers, the guarantors from time to time party thereto and the Retiring
Trustee.

6.
Supplemental Indenture to the 2011 Indenture, dated as of October 10, 2011,
among the Issuers, Avis Budget Group, Inc., Avis Budget Holdings, LLC, the
guarantors from time to time party thereto and the Retiring Trustee.

7.
Supplemental Indenture to the 2006 Indenture, dated June 21, 2013, among the
Issuers, the guarantors from time to time party thereto and the Retiring
Trustee.

8.
Supplemental Indenture to the 2010 Indenture, dated June 21, 2013, among the
Issuers, the guarantors from time to time party thereto and the Retiring
Trustee.

9.
Supplemental Indenture to the 2011 Indenture, dated June 21, 2013, among the
Issuers, the guarantors from time to time party thereto and the Retiring
Trustee.

10.
Supplemental Indenture to the 2012 Indenture, dated June 21, 2013, among the
Issuers, the guarantors from time to time party thereto and the Retiring
Trustee.

11.
Supplemental Indenture to the 2013 Indenture, dated June 21, 2013, among the
Issuers, the guarantors from time to time party thereto and the Retiring
Trustee.




87986-0002/LEGAL27665829.6